

Exhibit 10.14
Execution Copy


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of January 29,
2019 (the “Effective Date”) by and between Novan, Inc., a Delaware corporation
with its principal place of business in Durham County, North Carolina (the
“Company”), and Paula Brown Stafford (“Executive”).


WITNESSETH:


WHEREAS, Executive has been employed by the Company since March 20, 2017, under
the terms of an offer letter dated March 13, 2017, as amended on October 11,
2017 and May 13, 2018 (collectively referred to herein as the “Offer Letter”);


WHEREAS, Executive is also subject to the terms of the Confidentiality and
Assignment of Inventions Agreement and the Noncompetition Agreement, both
executed by Executive on March 20, 2017 (collectively the “Restrictive Covenants
Agreements”);
WHEREAS, Executive has been serving as the President and Chief Operating
Officer;


WHEREAS, the Company wishes to continue to employ Executive, and Executive
desires to accept such continued employment with the Company, on the terms
described herein; and


WHEREAS, effective as of the Effective Date, the parties desire to enter into
this Agreement which shall supersede the Offer Letter in its entirety;


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the employment
of Executive by the Company and the compensation received by Executive from the
Company from time to time, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows.


1.EMPLOYMENT. The Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment. Executive shall serve as the
Company’s President and Chief Operating Officer (“COO”) upon the terms and
conditions hereinafter set forth. The initial term of employment under this
Agreement (the “Initial Term”) shall be for the period beginning on the
Effective Date and ending on the first (1st) anniversary thereof, unless earlier
terminated as provided in Section 4. This Agreement shall automatically be
extended for successive one­year periods (each, an “Extension Term” and,
collectively with the Initial Term, the “Term”) unless either party gives notice
of non­extension to the other no later than 90 days prior to the expiration of
the then applicable Term.






--------------------------------------------------------------------------------




2.DUTIES; EXCLUSIVE SERVICE.


(a)During the Term, Executive shall faithfully discharge her responsibilities
and perform all duties prescribed to her by the Chief Executive Officer (the
“CEO”) of the Company, as well as any duties as are set forth in the Bylaws of
the Company related to Executive’s position. In addition, Executive expressly
agrees that her services include but are not limited to attendance at scheduled
meetings of the Company’s Board of Directors (the “Board”), if and as requested
by the CEO or the Board, and all other normal duties associated with the
responsibilities of a President and COO. Executive agrees to comply with all
Company policies, standards and regulations now existing or hereafter
promulgated. Executive further agrees to devote all of her working time and
attention to the performance of her duties and responsibilities on behalf of the
Company and in furtherance of its best interests; provided, however, that the
Company acknowledges and agrees that Executive will be involved in outside
activities, including a consulting business and book promotion, that are not
expected to affect Executive’s performance of her obligations hereunder.
Executive agrees to immediately resign from the board of any company that
engages in any business that competes with or represents a conflict with the
business of the Company as determined in the sole discretion of the Board.
Executive agrees that she will not serve on more than two outside boards.


3. COMPENSATION. Executive’s compensation shall be paid as follows:


(a)Base Salary. During the Term, Executive shall receive as compensation a base
salary at an annual rate of Four Hundred and Fifty Thousand Dollars
($450,000.00) (the “Base Salary”), less any federal, state and local payroll
taxes and other withholdings legally required or properly requested by
Executive. Base Salary shall be payable semi-monthly in accordance with the
Company’s regular payroll practices and procedures. Executive’s Base Salary
shall be subject to annual review by the Company’s CEO. All full­time employees
may be eligible for additional compensation based on performance and may receive
additional stock option grants as approved by the Board in its sole discretion.


(b)Annual Bonus. For each calendar year that ends during the Term, Executive
will be eligible to receive an annual performance based cash bonus, upon
achievement of the annual bonus objectives established by the CEO and/or Board
of Directors (the “Annual Bonus”) pursuant to the Company’s Executive Annual
Incentive Plan or another bonus plan established by the Company, with a target
Annual Bonus equal to fifty percent (50%) of Base Salary for achievement of 100%
of the performance objectives. Executive’s success in achieving the objectives
and the amount of the Annual Bonus will be determined by the CEO and/or
Compensation Committee of the Company’s Board in their reasonable discretion.
Upon the recommendation of the President and/or CEO, Executive’s annual Bonus
may exceed fifty percent (50%) of Base Salary.


(c)Equity Incentive Plans. Executive will be eligible to participate in
Company’s incentive award plans as may be approved by the Board from
time-to-time, including the Novan, In. 2016 Incentive Award Plan and the
Tangible Stockholder Return Plan, at such level and on such terms as shall be
approved by the Compensation Committee of the Board, in its sole discretion.




2



--------------------------------------------------------------------------------




(d)Paid Leave. Executive is entitled to receive the maximum amount of
paid-time-off (“PTO”) allowed under the Company’s policies, which is accrued and
used in accordance with the Company’s policies.


(e)Benefits. During the Term, Executive shall be entitled to participate in
employee benefit plans, programs and arrangements of the Company as are provided
generally from time to time to all other similarly situated employees of the
Company. All such benefits are subject to the provisions of their respective
plan documents in accordance with their terms and are subject to amendment or
termination by the Company without Executive’s consent.


(f)Business Expenses. During the Term, the Company will reimburse all reasonable
expenses incurred by Executive in the performance of her duties to the Company,
provided Executive complies with the Company’s policies and procedures for
reimbursement or advance of business expenses established by the Company.


(g)Life Insurance. During the Term, Company shall pay Executive’s cost, or at
Executive’s election reimburse Executive for the cost required, to purchase term
life insurance in the face amount of $1,000,000 to be effective as of the
Effective Date or as soon thereafter as is reasonably practicable. The term of
the policy will be for no less than five (5) years, with an annual payment term.
The Company will pay the premium during the term of the agreement and any period
during which Executive is receiving payments following separation from service
under Section 6.
 
4.EMPLOYMENT AT WILL; TERMINATION. Subject to the terms of Section 6 of this
Agreement, Executive’s employment pursuant to this Agreement shall continue
until terminated by either party. Executive’s employment with the Company is
at­will, and either party can terminate the employment relationship and/or this
Agreement at any time, for any or no cause or reason, and with or without prior
notice.


5.EFFECT OF TERMINATION. Upon termination of Executive’s employment hereunder by
either party regardless of the cause or reason, the Company shall pay Executive
only accrued, unpaid wages through the termination date, reimbursement for
unreimbursed business expenses properly incurred by the Executive, which shall
be subject to and paid in accordance with the Company’s expense reimbursement
policy (the “Accrued Amounts”). The final payment of wages, less any
withholdings required by law or properly requested by Executive, shall be made
on the next regular payday of the Company following the termination, in
accordance with the Company’s normal payroll procedures. Except as otherwise
provided in Section 6 of this Agreement, no other payments, benefits or other
remuneration shall be due or payable to Executive.


6.SEVERANCE PROVISIONS.


(a)Definitions. For the purposes of this Agreement, the following terms shall be
defined as set out below:


i.“Cause” shall be determined in good faith by the Board (excluding Executive if
then a director) and shall mean:




3



--------------------------------------------------------------------------------




a.Executive’s conviction of, or plea of no contest to, any crime (whether or not
involving the Company) that constitutes a felony in the jurisdiction in which
Executive is charged, or that involves moral turpitude;


b.Any act of theft, fraud or embezzlement, or any other willful misconduct or
materially dishonest behavior by Executive;


c.Executive’s failure or refusal to perform her reasonably assigned duties,
provided that such failure or refusal is not corrected as promptly as
practicable, and in any event within ten (10) calendar days after Executive
shall have received written notice from the Company stating the nature of such
failure or refusal;


d.Executive’s willful or material violation of any of her obligations contained
in any agreement between Executive and the Company, including but not limited to
Confidentiality and Assignment of Inventions Agreement and Non­Competition
Agreement executed by Executive;


e.Conduct by Executive that constitutes willful gross neglect or willful gross
misconduct in carrying out her duties under this Agreement that results or that
may result, as determined by the Company, in material harm to the Company,
including harm to its reputation; and/or


f.Any material failure by Executive to comply with the Company’s written
policies or rules, as they may be in effect from time to time, if such failure
causes material/reputational or financial harm to the Company.


ii.“Change In Control” shall have the same meaning given to such term in Section
2.9 of the Company’s 2016 Incentive Award Plan, as amended or restated from time
to time. The Board shall have sole discretion to determine conclusively whether
a Change in Control has occurred pursuant to the above definition, the date of
the occurrence of such Change in Control and all incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.


iii.“Disability” shall mean Executive’s inability due to a physical or mental
impairment to perform the essential functions of her job, with or without
reasonable accommodation, for a period of at least ninety (90) consecutive or
non-consecutive days in any twelve (12) month period.


iv.“Effective Release” is defined as a general release of claims in favor of the
Company in a form reasonably acceptable to the Company’s counsel that is
executed after the Separation Date and within any consideration period required
by applicable law and that is not revoked by Executive within any
legally­prescribed revocation period; provided, however, a release shall not be
considered an Effective Release unless, in addition to the foregoing conditions,
the release is executed and not revoked, and the legally­prescribed revocation
period ends by the sixtieth (60th) day following the Separation Date. Failure to
provide and have in effect an Effective Release


4



--------------------------------------------------------------------------------




within the sixty (60)­day period following the Separation Date shall result in
forfeiture of any benefits conditioned upon the existence of an Effective
Release.


v.“Good Reason” shall mean the occurrence of any of the following, in each case
during the Term without the Executive’s consent:


a.a material diminution in Executive’s Base Salary or Annual Bonus eligibility
(other than in both cases a diminution that is in connection with an across the
board reduction in the base salaries or bonus eligibility of the management
level employees of the Company);


b.a material, adverse change in Executive’s title, authority, duties, or
responsibilities (other than temporarily while Executive is physically or
mentally incapacitated or as required by applicable law), taking into account
the Company’s size, status as a public company, and capitalization as of the
date of this Agreement; provided, however, that (i) Good Reason shall not exist
based on: (i) Executive’s appointment to similar positions of a subsidiary or
affiliate of the Company; or (ii) a diminishment in Executive’s title,
authority, duties, or responsibilities arising as the result of the Company’s
acquisition by or merger into a larger company;


c.a material change in the geographic location at which Executive must perform
services for the Company, not to include regular business travel; or


d.any other action or inaction that constitutes a material breach of the terms
of this Agreement by the Company.


Notwithstanding the forgoing, “Good Reason” shall not include an event or
condition unless (A) Executive notifies the Company within sixty (60) days of
the initial existence of one of the adverse events described above, (B)
Executive provides the Company with at least thirty (30) days’ written notice of
her intent to resign for Good Reason, and (C) the Company fails to correct the
adverse event within thirty (30) days of such notice.


vi. “Separation Date” shall mean the date that Executive’s employment is
terminated.


(b)Compensation upon Separation without “Cause” or for “Good Reason” Not Due to
a Change in Control. Upon termination of employment by the Company without Cause
or upon the nonrenewal by the Company of the Term under Section 1, or by
Executive for Good Reason, under circumstances that are not covered by Section
6(c), conditioned upon the existence of an Effective Release and Executive’s
continued compliance with the Restrictive Covenants Agreements and the terms
thereunder, and subject to Section 8, Executive shall be entitled to, in lieu of
any other separation payment or severance benefit available under any plan or
otherwise:


i.Payment of an amount equal to twelve (12) months of her Base Salary, plus a
prorated Annual Bonus (calculated at 100% achievement of Executive’s annual
objectives), based on the percentage of the calendar year actually worked by
Executive as of the Separation Date, minus applicable withholdings required by
law or authorized by Executive, to be paid in installments pursuant to the
Company’s standard payroll practices and procedures, during the period beginning


5



--------------------------------------------------------------------------------




on the Company’s next regular pay day occurring sixty (60) days following the
Separation Date and ending on the twelve (12) month anniversary of the
Separation Date; and


ii.Vesting as of the Separation Date of any then unvested time-based options to
purchase Company common stock that would have otherwise vested during the twelve
(12) month period following the Separation Date, such options to be subject to
the other terms and conditions of the applicable Company incentive award plan(s)
and individual award agreement(s).


iii.If Executive timely and properly elects health continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Executive for the difference between the monthly
COBRA premium paid by the Executive for herself and her dependents and the
monthly premium amount paid by similarly situated active executives. Such
reimbursement shall be paid to Executive on the 10th business day of the month
immediately following the month in which the Executive timely remits the premium
payment. The Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the twelve-month anniversary of the Separation Date; (ii) the
date Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which Executive becomes eligible to receives substantially
similar coverage from another employer or other source. Notwithstanding the
foregoing, if the Company’s making payments under this Section 6(b)(iii) would
violate the nondiscrimination rules applicable to non-grandfathered plans under
the Affordable Care Act (the “ACA”), or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder),
the parties agree to reform this Section 6(b)(iii) in a manner as is necessary
to comply with the ACA.


(c)Compensation upon Separation due to Change in Control. Upon termination of
employment by the Company without Cause or upon the nonrenewal by the Company of
the Term under Section 1, or by Executive for Good Reason, within six (6) months
after a Change in Control, and conditioned upon the existence of an Effective
Release and Executive’s continued compliance with the Restrictive Covenants
Agreements and the terms thereunder, Executive shall be entitled to, in lieu of
any other separation payment or severance benefit available under any plan or
otherwise (including but not limited to the severance benefits provided for in
Section 6(b) hereof):


i.Payment of an amount equal to twelve (12) months of her Base Salary, plus
Executive’s Annual Bonus, calculated at 100% achievement of Executive’s annual
objectives, minus applicable withholdings required by law or authorized by
Executive, to be paid in installments pursuant to the Company’s standard payroll
practices and procedures, during the period beginning on the Company’s next
regular pay day occurring sixty (60) days following the Separation Date and
ending on the twelve (12) month anniversary of the Separation Date; and
 
ii.Accelerated vesting of the remaining unvested portion of any and all granted
options to purchase Company common stock on the Separation Date, such options to
be subject to the other terms and conditions of the applicable Company incentive
award plan(s) and individual award agreement(s).


iii.If Executive timely and properly elects health continuation coverage under
COBRA, the Company shall reimburse the Executive for the difference between the
monthly COBRA premium paid by the Executive for herself and her dependents and
the monthly premium


6



--------------------------------------------------------------------------------




amount paid by similarly situated active executives. Such reimbursement shall be
paid to Executive on the 10th business day of the month immediately following
the month in which the Executive timely remits the premium payment. The
Executive shall be eligible to receive such reimbursement until the earliest of:
(i) the twelve-month anniversary of the Separation Date; (ii) the date Executive
is no longer eligible to receive COBRA continuation coverage; and (iii) the date
on which Executive becomes eligible to receives substantially similar coverage
from another employer or other source. Notwithstanding the foregoing, if the
Company’s making payments under this Section 6(c)(iii) would violate the
nondiscrimination rules applicable to non-grandfathered plans under the ACA, or
result in the imposition of penalties under the ACA and the related regulations
and guidance promulgated thereunder), the parties agree to reform this Section
6(c)(iii) in a manner as is necessary to comply with the ACA.


(d)Other Termination of Employment. Upon the termination of Executive’s
employment by Executive, other than for Good Reason, or due to Executive’s death
or Disability, or by the Company for Cause, Executive shall not be entitled to
additional compensation under this Agreement beyond the Accrued Amounts.


7.SECTION 409A.


(a)Intent of the Parties. The parties hereby acknowledge and agree that all
benefits or payments provided by the Company to Executive pursuant to this
Agreement are intended either to be exempt from Section 409A of the Code, or to
be in compliance with Section 409A, and the Agreement shall be interpreted to
the greatest extent possible to be so exempt or in compliance and to incorporate
the terms and conditions required by Section 409A. If there is an ambiguity in
the language of the Agreement, or if Section 409A guidance indicates that a
change to the Agreement is required or desirable to achieve exemption or
compliance with Section 409A, notwithstanding any provision of this Agreement to
the contrary, the Company reserves the right (without any obligation to do so or
to indemnify Executive for failure to do so) to (i) adopt such amendments to
this Agreement and or adopt such other policies and procedures, including
amendments, policies and procedures with retroactive effect, that the Company
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions as the Company determines to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its affiliates, employees or agents.


(b)Installments. If any severance or other payments that are required by the
Agreement are to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A. To the extent that any reimbursement of expenses or in­kind
benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of


7



--------------------------------------------------------------------------------




any in­kind benefits provided in one year shall not affect the amount of in­kind
benefits provided in any other year.


(c)Delay. If any severance compensation or other benefit provided to Executive
pursuant to this Agreement that constitutes “nonqualified deferred compensation”
within the meaning of Section 409A is considered to be paid on account of
“separation from service” within the meaning of Section 409A, and Executive is a
“specified employee” within the meaning of Section 409A, no payments of any of
such severance or other benefit shall made for six (6) months plus one (1) day
after the Separation Date (the “New Payment Date”). Amounts payable under this
Agreement shall be deemed not to be “nonqualified deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation § § 1.409A­1(b)(4) (“short­term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A. The aggregate of any such payments that
would have otherwise been paid during the period between the Separation Date and
the New Payment Date shall be paid to Executive in a lump sum on the New Payment
Date.


8.EXCESS PARACHUTE PAYMENTS. In the event amounts payable under this Agreement
or otherwise are contingent on a change in control for purposes of Section 280G
of the Code, and it is determined by a public accounting firm or legal counsel
authorized to practice before the Internal Revenue Service selected by the
Company that any payment or benefit made or provided to Executive in connection
with this Agreement or otherwise (“Payment” or collectively, the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Parachute Tax”), the Payments under this Agreement shall be payable in full or,
if applicable, in such lesser amount which would result in no portion of such
Payments being subject to the Parachute Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Parachute Tax, results in Executive’s receipt, on an after-tax basis, of the
greatest amount of Payments under this Agreement.  If Payments are reduced
pursuant to this paragraph, cash severance payments under Sections 6(b)(i) or
6(c)(i), as applicable, shall first be reduced, and the other benefits under
this Agreement shall thereafter be reduced, to the extent necessary so that no
portion of the Payments is subject to the Parachute Tax.


9.NOTICES. Any notice required or permitted hereunder shall be made in writing
(a) either by actual delivery of the notice into the hands of the party thereto
entitled, by messenger, by fax or by over-night delivery service or (b) by the
mailing of the notice in the United States mail, certified or registered mail,
return receipt requested, all postage pre-paid and addressed to the party to
whom the notice is to be given at the party’s respective address set forth
below, or such other address as the parties may from time to time designate by
written notice as herein provided.
    
If to Executive:
 
Paula Brown Stafford
 
 
[***]
 
 
 
If to the Company:
 
Novan, Inc.
 
 
4105 Hopson Road
 
 
Morrisville, NC 27560
 
 
(Fax) (919) 237-9212
 
 
Attn: CEO



8



--------------------------------------------------------------------------------






The notice shall be deemed to be received, if sent per subsection (a), on the
date of its actual receipt by the party entitled thereto and, if sent per
subsection (b), on the third day after the date of its mailing.


10.RETURN OF COMPANY PROPERTY. Upon Executive’s separation from employment from
the Company for any reason, Executive shall return to Company all personal
property belonging to Company (“Company Property”) that is in Executive’s
possession or control as of the Separation Date, including, without limitation,
all records, papers, drawings, notebooks, specifications, marketing materials,
software, reports, proposals, equipment, or any other device, document or
possession, however obtained, whether or not such Company Property contains
confidential information belonging to the Company. Such Company Property shall
be returned in the same condition as when provided to Executive, reasonable wear
and tear excepted.


11.EMPLOYEE REPRESENTATIONS.


(a)Executive represents that her performance of all of the terms of this
Agreement does not and will not breach any arrangement to keep in confidence
information acquired by Executive in confidence or in trust prior to Executive’s
employment by the Company. Executive represents that she has not entered into,
and agrees not to enter into, any agreement either oral or written in conflict
herewith.


(b)Executive understands as part of the consideration for this Agreement and for
Executive’s employment or continued employment by the Company, that Executive
has not brought and will not bring with Executive to the Company, or use in the
performance of Executive’s duties and responsibilities for the Company or
otherwise on its behalf, any materials or documents of a former employer or
other owner which are generally not available to the public, unless Executive
has obtained written authorization from the former employer or other owner for
their possession and use and has provided the Company with a copy thereof.


(c)Executive understands that during her employment for the Company she is not
to breach any obligation of confidentiality that Executive has to a former
employer or any other person or entity and agrees to comply with such
understanding.


12.INDEMNIFICATION. Executive agrees to indemnify and hold harmless the Company,
its directors, officers, agents and employees against any liabilities and
expenses, including amounts paid in settlement, incurred by any of them in
connection with any claim by any of Executive’s prior employers that the
termination of Executive’s employment with such employer, Executive’s employment
by the Company, or use of any skills and knowledge by the Company is a violation
of contract or law or otherwise violates the rights thereof.


13.SEVERABILITY. Executive hereby agrees that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein.




9



--------------------------------------------------------------------------------




14.WAIVER. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.


15.AFFILIATES; ASSIGNMENT; BINDING EFFECT. The term “Company” shall also include
any of the Company’s subsidiaries, subdivisions or affiliates. The Company shall
have the right to assign this Agreement to its successors and assigns, and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. Executive may not assign any of her
rights or delegate any of her duties under this Agreement. This Agreement shall
be binding upon and shall inure to the benefit of each of the parties hereto,
and to their respective heirs, representatives, successors and permitted
assigns.
 
16.ENTIRE AGREEMENT. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) are
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, the Offer Letter, any term sheet or offer letter). The
parties hereto further intend that this Agreement shall constitute the complete
and exclusive statement of its terms and that no extrinsic evidence whatsoever
may be introduced in any judicial, administrative or other legal proceeding to
vary the terms of this Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by each of the parties hereto.


17.GOVERNING LAW; VENUE. This Agreement shall be construed, interpreted, and
governed in accordance with and by North Carolina law and the applicable
provisions of federal law (“Applicable Federal Law”). Any and all claims,
controversies, and causes of action arising out of or relating to this
Agreement, whether sounding in contract, tort, or statute, shall be governed by
the laws of the state of North Carolina, including its statutes of limitations,
except for Applicable Federal Law, without giving effect to any North Carolina
conflict-of-laws rule that would result in the application of the laws of a
different jurisdiction. Both Executive and the Company acknowledge and agree
that the state or federal courts located in North Carolina have personal
jurisdiction over them and over any dispute arising under this Agreement, and
both Executive and the Company irrevocably consent to the jurisdiction of such
courts.


18.COUNTERPARTS. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one agreement. Counterparts may be transmitted and/or signed by facsimile or
electronic mail. The effectiveness of any such documents and signatures shall
have the same force and effect as manually signed originals and shall be binding
on the parties to the same extent as a manually signed original thereof.


[Signature Page Follows]


10



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the day and year first above written.




NOVAN, INC.
 
/s/ G. Kelly Martin
G. Kelly Martin
Chief Executive Officer
 
 
 
 
PAULA BROWN STAFFORD
 
 
 
 
/s/ Paula Brown Stafford





 








































11

